DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on November 06, 2020 and claims the benefit of Korean Patent Application No. 10-2020-0131855, filed on October 13, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated November 09, 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.
Melzig (Journal of Ethnopharmacology 2000, 73, 153-159) teaches some pharmacological activities of salsolinol that is present in common cocoa food compositions.
Kurnik-Lucka (Neurotox Res. 2018, 33, 485-514) is a review of some known pharmacological activities of salsolinol.
US 20150335634 teaches the treatment of AMPK associated diseases including cancer (paragraph 11) with compounds including salsolinol (paragraph 28).

Objection to Title / Specification
The tile of the invention is “COMPOSITION CONTAINING THE SALSOLINOL FOR TREATING LIVER CANCER”.  
The Examiner suggests that Applicant delete “the” from the title, as shown below, as this word is extraneous:
“COMPOSITION CONTAINING SALSOLINOL FOR TREATING LIVER CANCER”.
Appropriate correction of the tile and specification are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “specifically preventing and improving a male-derived alcoholic liver disease”.  This phrase introduces an issue of indistinctness.  
Firstly, how can a disease be both prevented and improved at the same time?  In order for a disease to be improved it must first be present and if it is prevented it will not be available for improvement.  The terms are not consistent with each other.
Secondly, claim 6 depends from independent claim 5 which requires “improving an alcoholic liver disease”.  Claim 5 is interpreted as requiring that the disease be first present before it can be improved - such that prevention of the disease is not within scope.  Therefore claim 6 recites subject matter outside the scope of claim 5.  This confuses the scope of independent claim 5 since it is not clear whether prevention might be in scope or not.
The Examiner suggests deleting the phrase “preventing and” from claim 6 to overcome this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any liver diseases.  
In addition, it is presumed that “preventing” the claimed diseases would require a method of identifying those subjects who will develop the claimed diseases before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. 
As discussed above, preventing diseases requires identifying those patients who will acquire the disease before the disease occurs.  This would require extensive and potentially open-ended clinical research on healthy subjects. 
Applicant intends to prevent an alcoholic liver disease and liver cancer is construed as within scope.  
There are no working examples of such preventive procedure in a man or animal in the specification.
The claims rejected are drawn to the medical prevention and are therefore physiological in nature. 
The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with disease before the fact.  
The artisan using Applicant’s invention would be a board certified physician who specializes in treating diseases.  
Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of diseases such as liver cancer generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable for any agent to be able to prevent alcoholic liver diseases generally.  That is, the skill is so low that no compound effective generally against such diseases has ever been found let alone one that can prevent such conditions.  
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). 
As written, the claim broadly reads on all patients, not just those undergoing therapy for the claimed diseases.
The Examiner suggests deletion of the phrase “preventing and”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na (KR20190129765, IDS).  The EPO machine translation of the original Korean language publication is referred to for convenience.
The reference was published on 20 November 2019, less than one year before the filing date of the present application.  The reference shares authorship in part with the present application, listing two authors who are not instant inventors – it therefore qualifies as prior art.  Applicant might consider filing an affidavit or declaration (under 37 CFR 1.130) to establish that the reference is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717 and § 2155.01.
The present claims are construed under the broadest reasonable interpretation.  In this regard, the claimed methods require a step of “administering to a subject in need thereof”.  The term “subject” is not defined in the specification.  The specification describes experimental results including “cell experiments using liver cancer cell lines” summarized in paragraph 103.  The “subject” is therefore interpreted broadly as encompassing a liver cell consistently with the experimental results.  A liver cancer cell is interpreted as “a subject in need thereof” since the cell is cancerous.
Regarding claims 1-2, the reference discloses administration of a composition comprising salsolinol to a male-derived liver cancer cell to inhibit the growth of the cell therefore treating the cancer.  This treatment is specific to the male-derived subject cell since administration to a corresponding female-derived subject cell has a significantly lower inhibitory effect.  See paragraphs 120-121 and figure 10.
Regarding claims 3-4, the specified functional limitations are necessary features of a composition comprising salsolinol.  The present specification at paragraphs 102-103 describes that these features are provided by a composition comprising an effective amount of salsolinol.  Therefore, the composition which is administered to the subject liver cancer cell necessarily meets the claim limitations since it is effective at inhibiting the growth of the subject cancer cell.  
Regarding claims 5-6, a “food composition” is interpreted broadly according to the specification at paragraph 50 as one which has “useful functions for the human body” and which can be liquid.  The composition administered to the subject cell by the reference is added to the cells by concentration and time (paragraph 108).  The use of an aqueous-based solution comprising salsolinol, compatible with the subject cells, is a necessary feature of the disclosed method.  Such a solution is “a food composition” since it has “useful functions for the human body” at least since it contains water.  A cancerous liver cell has “an alcoholic liver disease” according to the broadest reasonable interpretation since liver cancer can be caused by excessive alcohol consumption (see paragraph 8 of the specification).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2014/0080775).

The Claims
Independent claims 1 and 5 are drawn to methods for treating a liver cancer, which is “an alcoholic liver disease” (see paragraph 8 of the specification), comprising administering to a subject in need thereof a composition or food composition comprising salsolinol.
Dependent claims 2-4 and 6 recite functional properties necessarily provided for by the effective amount of the composition or food composition comprising salsolinol.  See paragraphs 80 and 103-104 of the present specification which describe that a composition comprising an effective amount of salsolinol has a specific effect on male-derived liver cancer per claims 2 and 6, inhibits the various biological processes listed in claim 3 to inhibit male-derived liver cancer cells and increases expression of 15-PGDH per claim 4.

The Prior Art
Moon teaches the use of specific compounds having activity as modulators of the Wnt/-catenin pathway, see the abstract and paragraphs 8-9.  Paragraph 28 teaches that inappropriate activation of the Wnt/-catenin pathway is common to various tumor types.  Table 3 at page 10 lists salsolinol (compound 11) as one of 27 other active compounds of interest:

    PNG
    media_image1.png
    176
    695
    media_image1.png
    Greyscale

See paragraphs 51-56 which teach pharmacological utilities, effective amounts and dosage forms of the compounds of interest. Paragraph 58 teaches that the active compounds may be incorporated directly with the food of the diet at lines 5-6.  Incorporation of a compound into food is a “food composition” per claim 5.
Paragraph 80 and table 4 at page 16 teach effectiveness of particular compounds against colorectal and hyppocampal cancer cell lines.  The 6th compound from the bottom of table 4 is salsolinol which is potent in both cancer cell assays.
Claim 10 on page 19, depends from claim 1 and suggests treatment of a relatively short list of 13 cancers, as the “condition mediated by aberrant Wnt/B-catenin signaling” which can be treated with the compounds of tables 1-3.  Liver cancer is listed:

    PNG
    media_image2.png
    414
    1008
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    115
    507
    media_image3.png
    Greyscale


Differences between Prior Art & the Claims 
Moon teaches administration of effective amounts of salsolinol to treat cancers, including liver cancer, but does not actually carry out such an administration.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention, to have administered salsolinol to treat liver cancer, according to the teachings of the Moon reference.  
A skilled artisan would find reason to use the disclosed compounds in those therapeutic indications for which they are taught as being useful.  The reference teaches the pharmacological utility of a finite list of compounds - including salsolinol.  Salsolinol was demonstrated to inhibit the growth of colorectal and hyppocampal cancer in an in vitro experiment.  the successful inhibition of two different cancer types generally demonstrates anticancer effectiveness of the compound.  The treatment of other cancers, including liver cancer, is suggested by the reference.  One would expect success in the use of salsolinol to treat liver cancer since the reference teaches that inappropriate activation of the Wnt/-catenin pathway occurs in multiple cancers.  
A composition comprising salsolinol would be necessary to administer this compound.  A food composition is suggested as one means to provide for such a composition.  The use of a food composition comprising salsolinol to treat liver cancer is therefore obvious according to the reference teachings.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625